Title: From Thomas Jefferson to Benjamin Lincoln Lear, 25 September 1821
From: Jefferson, Thomas
To: Lear, Benjamin Lincoln


Sir
Monticello
Sep. 25. 21.
I have duly recieved your favor of the 19th informing me that administration with the will annexed of Genl Kosciuzko’s affairs has been granted you, and I now inclose the certificates of his stock deposited with me as follows.Bank of Columbia 46. shares, 4,600 D. 1817. Jan. 10. No 1314Treasury of the US. 10,363. D. loan of May 2. 1814. No. 90. int. from 1817. Jan. 1Do.  1.136. 36/100 same loan  No 37 int from same dateamounting in the whole to 17.099D.36 I approve much of the course you propose for the safety of the funds, for indeed such are the examples of infidelity in these trusts, that one knows not who may be trusted. should the foreign claims be rejected, as I think they must be, there will be no difficulty of carrying the trust into execution in this state, nor consequently any danger of any public claim on the money. I tender you the assurance of my great esteem & respect.Th: Jefferson